Citation Nr: 0829611	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for disability manifested 
by dizzy spells.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
veteran's claim for service connection for a disability 
manifested by dizzy spells.  The veteran timely appealed the 
denial, and the Board remanded the matter in September 2007 
to the RO for further notification, evidentiary development, 
and adjudication.  The Appeals Management Center (AMC) re-
adjudicated the claim and again denied the veteran's claim 
via the issuance of a supplemental statement of the case 
(SSOC) in March 2008.  (By the Board's September 2007 action, 
service connection for a panic disorder with agoraphobia was 
granted.)

In September 2004, the veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2007).  Before the hearing was scheduled, however, the 
veteran's representative submitted a statement to the Board 
in December 2005 indicating that the veteran no longer wished 
to have a hearing before the Board.  Accordingly, the Board 
will treat his request for hearing as withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDING OF FACT

The veteran's symptoms of dizzy spells are manifestations of 
his service-connected panic disorder with agoraphobia.


CONCLUSION OF LAW

Service connection for dizzy spells as part and parcel of 
service-connected panic disorder with agoraphobia is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an August 2002 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that August 2002 and September 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2002 and 
September 2007 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
in the September 2007 notice letter and was given opportunity 
to respond.  The AMC then re-adjudicated the veteran's claim 
via the issuance of a March 2008 supplemental statement of 
the case (SSOC).  Additionally, the Board does not now have 
such issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The veteran's 
service treatment records have been associated with the 
claims file, as have records of his post-service treatment at 
the Dayton VA Medical Center (VAMC) in Dayton, Ohio.  
Further, the veteran was provided VA medical examinations in 
December 2002, January 2003, and March 2008.  Reports of 
those examinations have been associated with the claims file.  
He has additionally submitted records of treatment by private 
physicians from 1992 through 2001.  Additionally, the veteran 
and his representative have both submitted written argument.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding records probative of 
the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

The veteran is seeking service connection for a disability 
manifested by dizzy spells.  In its November 2003 decision 
and again in its March 2008 SSOC, the agency of original 
jurisdiction (AOJ) denied the veteran's claim, concluding 
that service connection was not warranted because the veteran 
did not carry a current diagnosis, as the March 2008 VA 
medical examiner assigned no clear diagnosis of the veteran's 
alleged disorder.

Relevant medical evidence of record consists of the veteran's 
service treatment records, records of his treatment at the 
Dayton VAMC, and private treatment records dating from 1992 
to 2001.  Also of record are the veteran's VA medical 
examinations conducted in December 2002, January 2003, and 
March 2008.  Relevant service treatment records document 
that, at the veteran's September 1978 pre-induction report of 
medical history, he reported no dizziness or fainting spells.  
However, in a September 1979 report of medical history, the 
veteran answered "Yes" when asked if he suffered from 
dizziness or fainting spells.  An examiner's note on the 
report indicates that the veteran suffered from intermittent 
dizziness with no sequelae.  A September 1979 report of 
medical examination found all systems to be normal.  In his 
May 1983 separation report of medical history, the veteran 
again responded that he had dizziness and fainting spells, 
although the physician's note on the report indicates that 
the veteran had "no medical problems."  Similarly, on the 
May 1983 separation examination, no abnormalities or defects 
were noted.  

The veteran also received treatment during service for his 
claimed disability; he complained in June 1979 of 
experiencing occasional dizziness and loss of balance.  He 
was diagnosed at the time with bilateral serous otitis media.  
At a follow-up visit in July 1979, the veteran was noted to 
be "healing well."  Similarly, in July 1981, the veteran 
was seen for complaints of feeling lightheaded and 
uncoordinated, with episodes occurring for "several years."  
At this visit, the veteran indicated that he had had episodes 
since childhood.  He was again diagnosed with otitis media 
"probably secondary to underlying anxiety."  

The veteran's post-service treatment records from the Dayton 
VAMC reflect his ongoing complaints of dizzy spells.  A 
February 2003 electroencephalogram (EEG) report documents the 
veteran's specific complaints of dizziness with loss of 
ability to walk, move his arms, or speak intelligibly, dating 
back to the age of 18.  The veteran's treating neurologist 
noted that the dizzy spells had been diagnosed as a panic 
disorder.  Results from the testing found an abnormal EEG 
with intermittent bilateral slowing and sharp activity.  The 
neurologist's possible diagnoses were possible toxic or 
metabolic derangements, cortical irritability, or other 
factors, but ruled out frank epileptiform activity.  No 
definite diagnosis was assigned.  A follow-up computed 
tomography (CT) scan of the veteran's head in March 2003 was 
essentially normal.  Report of a neurology consultation in 
March 2003 documents the veteran's report of the dizzy 
spells, which he reported occurred rarely as a teenager but 
had increased in frequency since then.  The neurologist's 
impression was spells suggestive of episodic ataxia type II.  
Again, no definitive diagnosis was assigned.

The record reflects the veteran's ongoing complaints of dizzy 
spells during visits to the Dayton VAMC.  A second EEG 
performed in June 2005 returned results within normal limits, 
with no definite epileptiform activity.  In August 2005, 
audiometric testing was performed, and the diagnosis was 
central vertigo.  The audiologist suggested that results 
found during the testing suggested a central nervous system 
lesion.  A November 2005 CT scan, however, again returned 
normal results.  At a March 2006 mental health clinic intake 
evaluation, the veteran reported having "panic attacks" 
that had worsened since his time in service.  The veteran 
described his "panic attacks" as being unable to walk, 
focus his eyes, speak clearly, or hold objects.  The treating 
psychiatrist diagnosed the veteran with dysthymic disorder 
and made a rule-out diagnosis of panic disorder with 
agoraphobia and atypical symptoms.  On a follow-up 
appointment in May 2006, the veteran's treating psychiatrist 
noted that he did not consider the veteran's spells to be 
"typical panic attacks," citing the veteran's report that 
he did not feel anxious during the attacks and had no 
associated symptoms of panic attacks.  The psychiatrist 
maintained the diagnosis of dysthymic disorder and the rule-
out diagnosis of panic disorder with agoraphobia and atypical 
symptoms.  At a June 2006 visit, the treating neurologist 
diagnosed spells of uncertain etiology, and a July 2006 
treating physician associated the veteran's dizzy spells with 
his panic disorder.  

The veteran also submitted private post-service treatment 
records.  A record of September 1992 treatment reflects that 
the veteran complained of dizziness for the previous 5 years.  
No diagnosis was provided.  A March 1999 report of counseling 
noted the veteran's diagnosis of panic disorder with 
agoraphobia and recorded his reported history of panic 
attacks that resulted in dizziness.  The veteran was also 
seen on an emergent basis in February 1999 and March 1999 due 
to complaints of dizziness.  His February 1999 treatment 
provider diagnosed vertigo, and his March 1999 physician 
diagnosed "lightheadedness by history, orthostasis."  
Further treatment from August 2001 through October 2001 
reflects diagnoses of vertigo and "anxiety/dizziness."  No 
etiological theories were set forth, however.

The veteran was provided VA medical examinations in December 
2002, January 2003, and March 2008.  Report of the December 
2002 examination reflects the veteran's report of "chronic 
anxiety related symptoms," including dizziness, that first 
developed in late adolescence.  The examiner noted that the 
veteran had carried a diagnosis of panic disorder with 
agoraphobia since 1999.  The examiner diagnosed the veteran 
with panic attacks with agoraphobia and linked the episodes 
of dizziness to the diagnosis.  Report of the veteran's 
January 2003 VA examination notes the veteran's report in his 
service treatment records that he first experienced dizzy 
spells in childhood that continued during his time in 
service.  The veteran's diagnosis was recurrent episodes of 
dizziness.

Report of the March 2008 VA examination reflects the 
veteran's report that his dizzy spells began in childhood or 
adolescence and were manifested by dizziness, 
lightheadedness, visual blurring, slurred speech, and 
incoordination in his arms and legs.  The veteran reported 
that these spells continued during his time in service and 
worsened after he left the military.  The examiner further 
noted the veteran's opinion that he had panic attacks that 
differed from the reported dizzy spells, although several 
treatment providers had linked the episodes of dizziness to 
the veteran's anxiety or panic disorder.  On review of the 
veteran's claims file, the examiner noted that the veteran 
has never been found to have any objective neurologic 
deficits or clear diagnosis, even on repeated testing.  The 
examiner was unable to provide a diagnosis of or cause for 
the dizzy spells, noting that the "etiology of the spells is 
uncertain based on the available clinical information."  The 
examiner pointed out that several of the veteran's treatment 
providers have "raised the possibility that the spells 
relate to an anxiety disorder" and noted that no medical 
professional has witnessed the veteran during an episode.  No 
diagnosis was assigned.

Here, although treatment records both in service and 
following his separation from service note the veteran's 
reported history of dizzy spells as a child and a teenager, 
the Board notes that the only evidence of such a medical 
history is the veteran's own statements.  The Board further 
notes that, although the veteran reported during his July 
1981 in-service treatment and again at the March 2008 VA 
examination that he had suffered from dizzy spells since 
childhood or late adolescence, no evidence of any such pre-
service complaint or treatment is present in the claims file.  
In this case, the Board is not persuaded that there is clear 
and unmistakable evidence demonstrating that the veteran's 
dizzy spells existed prior to service.  Notwithstanding the 
reports of multiple physicians that the veteran had dizzy 
spells that predated his entry into service, the Board finds 
that these medical histories are all based solely on the 
veteran's own report, and not on any medical evidence to 
suggest that he did in fact suffer from dizzy spells prior to 
entering active duty.  

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that a disability 
manifested by dizzy spells existed prior to service and was 
not aggravated by such service.  The Court has described the 
clear and unmistakable standard as an onerous one consisting 
of evidence that is undebatable.  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 
254, 258 (1999).  Because the March 2008 VA examiner, as well 
as the veteran's in-service and post-service treating 
physicians, relied solely on the veteran's self-reported 
diagnosis, any aspect of their opinions that suggests that 
his dizzy spells pre-existed service cannot, without further 
evidence, be considered undebatable.  Consequently, despite 
the veteran's statements to the contrary, the presumption of 
soundness has not been rebutted, and the veteran is presumed 
to have been in sound condition at the time he entered 
service in June 1979.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

As the veteran is presumed to have been in sound condition at 
the time he entered service, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131.  In this case, there is absent from the record 
competent medical evidence assigning the veteran a definitive 
diagnosis of a disability manifested by dizzy spells or 
directly linking any current symptoms of the claimed disease, 
such as dizziness, to the veteran's period of service.  To 
the contrary, the only medical opinions linking the veteran's 
dizzy spells to service are those such as the December 2002 
and January 2003 VA examiners who linked the veteran's 
complaints of dizzy spells to his service-connected panic 
disorder.  Otherwise, neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  

As noted above, the veteran has reported that his dizzy 
spells worsened during his period of active duty and have 
continued to the present day.  The veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge (i.e., experiencing dizziness or other 
symptoms either in service or after service).  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any such symptoms experienced in 
service were of a chronic nature to which any current 
disability is attributable.

Given the state of the record as outlined above, the Board 
concludes that the medical evidence of record does not show 
that the veteran's claimed symptoms of dizzy spells are 
manifestations of a separate underlying disability.  In 
reaching this conclusion, the Board finds compelling the fact 
that the March 2008 VA examiner was specifically unable to 
assign the veteran with any current diagnosis or etiology for 
his claimed dizzy spells.  Additionally, based on the 
statements of the December 2002 and January 2003 VA medical 
examiners discussed above, as well as records from the 
veteran's private and VAMC treatment, the Board concludes 
that the medical evidence of record supports a conclusion 
that the veteran's symptoms of dizziness and lightheadedness 
are likely symptoms of panic disorder, a disability for which 
the veteran has been granted service connection.  

Here, the only competent medical evidence of record 
addressing the etiology of the veteran's claimed dizzy spells 
links the episodes to the veteran's service-connected panic 
disorder.  The veteran's representative recognized as much in 
his July 2008 informal hearing presentation, in which he 
argued that the veteran's dizzy spells were related to his 
service-connected panic disorder.  Therefore, given the 
likelihood that dizzy spells are part of, or symptomatic of, 
his already service-connected panic disorder, they should be 
recognized as such.

In this case, when weighing the evidence of record, the Board 
finds the medical opinions of the VA examiners probative on 
the question of the veteran's current diagnosis.  
Specifically, the Board looks to the December 2002 and 
January 2003 VA examiners' reports linking the veteran's 
symptoms of dizzy spells to his service-connected panic 
disorder and the March 2008 VA examiner's inability to 
provide a separate diagnosis of any disability manifested by 
dizzy spells.  In so finding, the Board reiterates that the 
VA examiners' opinions were based on a review of the 
veteran's reported history and a clinical evaluation, 
including testing; in addition, the December 2002 and March 
2008 examiners conducted thorough reviews of the veteran's 
claims file.  

Although post-service treatment providers have suggested that 
the veteran may have central vertigo, episodic ataxia, or a 
lesion of the central nervous system, none of these diagnoses 
has been confirmed.  The March 2008 VA examiner in particular 
was unable to confirm a diagnosis, even on thorough review of 
the veteran's claims file, medical history, and physical 
examination.  Furthermore, the only consistent medical 
opinions to address the matter of nexus link the veteran's 
dizzy spells to his service-connected panic disorder.  Apart 
from that disorder, there is no evidence that the veteran 
carries a current diagnosis for any disability manifested by 
dizzy spells.  

For all the foregoing reasons, the appeal is granted.  The 
disability manifested by dizzy spells is as likely as not the 
veteran's service-connected panic disorder.  


ORDER

Entitlement to service connection for dizzy spells as a 
manifestation of already service-connected panic disorder is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


